DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This action is in response to application filed on 11/24/2020, in which claims 1 – 13 was presented for examination.
3.	Claims 1 – 13 are pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/24/2020 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 9, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, and 10 of copending Application No. 17/104,507. Although the claims at issue are not identical, they are not both claims are directed to querying a source for information, generating a response based on the input query and changing the response based on addition criteria such as environmental data or access criteria.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application :17/102,588
Application #:17/104,507
1. An information processing device, comprising circuitry configured to acquire, from a user terminal, input information corresponding to a user input received at the user terminal, search for response information associated with the input information, respond to the user terminal with a response message generated based on the response information associated with the input information, and acquire external environment information related to at least one of the user terminal or the information processing device, and wherein, the circuitry changes, according to the external environment information, at least one of search or response.
1. An information processing apparatus connected to a user terminal that receives input from a user, comprising: a memory; and a processor configured to execute obtaining input information input into the user terminal; searching for response information corresponding to the input information; responding to the user terminal with a response message based on the response information corresponding to the input information; obtaining an access target to be accessed by the user terminal in order for the user terminal to receive the input of the input information by the user; and changing, based on the access target, the search by the searching or a response by the responding.
5. An information processing system, comprising: one or more information processing devices according to claim 1; and a user terminal configured to receive the user input.
8. An information processing system comprising: a user terminal configured to receive input from a user; and one or more information processing apparatuses connected to the user terminal, the one or more information processing apparatuses including one or more memories, and one or more processor configured to execute obtaining input information input into the user terminal, searching for response information corresponding to the input information, responding to the user terminal with the response information corresponding to the input information, obtaining an access target to be accessed by the user terminal in order for the user terminal to receive the input of the input information by the user, and changing the search by the searching or a response by the responding based on the access target.
9. A method of processing information, comprising: acquiring input information from a user terminal, the input information being corresponding to a user input received by the user terminal; searching for response information associated with the input information; responding to the user terminal with a response message generated based on the response information associated with the input information; acquiring external environment information related to at least one of the user terminal or an information processing device; and, changing, according to the external environment information, at least one of search or response.
9. An information processing method executed by an information processing apparatus including a memory and a processor and connected to a user terminal that receives input from a user, the method comprising: obtaining input information input into the user terminal, executed by the information processing apparatus; searching for response information corresponding to the input information, executed by the information processing apparatus; responding to the user terminal with the response information corresponding to the input information, executed by the information processing apparatus; obtaining an access target to be accessed by the user terminal in order for the user terminal to receive the input of the input information by the user, executed by the information processing apparatus; and changing the search by the searching or a response by the responding based on the access target, executed by the information processing apparatus.
13. A non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, cause the processors to perform a method, comprising: acquiring input information from a user terminal, the input information being corresponding to a user input received by the user terminal; searching for response information associated with the input information; responding to the user terminal with a response message generated based on the response information associated with the input information; acquiring external environment information related to at least one of the user terminal or an information processing device; and, changing, according to the external environment information, at least one of search or response.
10. A non-transitory computer-readable recording medium having computer-readable instructions stored thereon, which when executed, causes a computer including a memory and a processor to execute the information processing method as claimed in claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1- 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xia et al (CN 105912692 B).
As per claim 1, Xia et al (CN 105912692 B) discloses,
An information processing device, comprising circuitry configured to 5acquire, from a user terminal, input information corresponding to a user input received at the user terminal (pg.5 line 31; “the smart machine for being able to carry out Intelligent voice dialog uses the keyword extracted as index”). 
search for response information associated with the input information (pg.5 line 32; “searches the corresponding application scenarios of the keyword in system  ……. answer is searched in application scenarios according to question and answer attribute”). 
respond to the user terminal with a response message generated based on the response information associated with the input information (pg.5 line 44; “finding the answer of problem in local question answering system, using the answer as lookup result”). 
and 10acquire external environment information related to at least one of the user terminal or the information processing device (pg.6 line 10; “lookup result additional external environmental parameter is calculated”)., 
and wherein, the circuitry changes, according to the external environment information, at least one of search or response (pg.6 lines 10 - 11; “lookup result additional external environmental parameter is calculated, and the mould to problem is provided according to calculated result”).  

As per claim 2, the rejection of claim 1 is incorporated and further Xia et al (CN 105912692 B) discloses,
wherein the external environment information includes information related to at least one of a location of the user terminal or a surrounding area of the user terminal, the information including at least one of time information, weather information, season information, traffic information, network status information, or position information (pg.4 lines 29 - 30; “external environment condition parameter may include date, time, place, weather and system setting etc..Due to outside Environmental parameter can change with external environments such as places at any time”).  

As per claim 3, the rejection of claim 1 is incorporated and further Xia et al (CN 105912692 B) discloses,
wherein, the circuitry changes, at least one of a scenario, a frequently asked question (FAQ) list, or a database to change the search according to the external environment information (pg.6 line 8 - 9; “network intelligence question answering system can be stored in an Intelligent voice dialog on network server Shared system Database” and pg.6 lines 31 - 32; “pre-set to answer the answer given each time, when being more than certain number, answer, which is fixed, to be set as expressing repeatedly not It is ready the wish excessively answered”). 

As per claim 4, the rejection of claim 1 is incorporated and further Xia et al (CN 105912692 B) discloses,
wherein the circuitry changes, according to the response information, at least one of content to be displayed on the user terminal or a display order of the user terminal to change the response according to the external environment information (pg.6 line 25 - 26; “relatively reasonable answer can also be provided according to current external environment condition parameter”).

Claims 5 – 8 are information processing system corresponding to information processing device of claims 1 – 4 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 4 respectively above.

Claims 9 – 12 are method claim corresponding to information processing device of claims 1 – 4 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 4 respectively above.

Claim 13 is a non-transitory recording medium claim corresponding to information processing device of claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE: Answer change notifications based on changes of user profile information,
US 2017/0109390 A1 authors: Bradley et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/11/2022